Case 20-10343-LSS Doc 4835 Filed 05/24/21 Page 1 of 2

—_—

fiév $ cy
| ! LD nr tin <ovit Hex LED
ke’ boy 2LOUTF CT fin chic fs eKXLuel ikon AM 9: 59
C WE VT ‘ft il D7 ff hz US BANMRUPICY cour:
, OTR F DE ARE
LLeALING

‘We hold these tithe to be celpevidene, tht A!
Mew fife chéppeb egitl, TT Whey He

NLe Wey by Hh CKeRTAR L070 CLTM_,
WN henmble Kiéhts, thie prone these. Me Wb,
[iDeK fy LEWD He PUR SULT OP MMYN OES 7

Ke fo y SCOYW TS We lWPVEKE Kegitted > Teke He
folbouiwe ofth: bn my boner, Df db WY his?”

fo do Uy Wty Tefroe Ke HOY © oUN TRY, KO 7e
any 7H Lou Liv. fo help otter Pie Veo. 9p till
WMI FKL WVFC/f. phys WE, “lily

ZoR!
/

 

, AL <TKC
EM, WD My LL) IWS» ~~ -
i Say Seg Ts Of Sitti be wor only connie
UWE OT ft MUL MELE ERASE he
hs Wits d re phoge, they luolefeo fhe
iG VOL Of CoMpuc7 wpre A Hey MbRIED.
Wt pip yo honk, Sh you wbuld tele poe
boy Sceufs of Kimbsid fecoup@l/2. poy
PAWL Lae tO PUR SOL) fo foe yet Ins:
Le $lek JO be ORD L whole, |

OO”

 
ie
<a,
zat

       

 

SAINT PAUL MN -3su V a
> —\

LUSTICE LUE S. iin

 

: LH Laks Hee.
; CMLL OM Beg

} pefowe bv F loo 2 fi
FWetlosed w<

ESA CASE thoowpesoge bohdeiysh fl Pal.

Case 20-10343-LSS Doc 483
